Citation Nr: 1047438	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  08-16 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral knee 
disorder.  

3.  Entitlement to service connection for nerve damage of both 
feet.  

4.  Entitlement to an initial compensable rating for shin 
splints.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The Veteran had active military service from April 2000 to 
February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Boston, 
Massachusetts, in which the RO denied the Veteran's claims for 
service connection for bilateral hearing loss, a bilateral knee 
disorder, and nerve damage of both feet.  The RO also granted 
service connection for shin splints and assigned a noncompensable 
disability rating, effective from March 19, 2007. 

In August 2007, the Veteran submitted a statement which the RO 
accepted as a notice of disagreement (NOD) to the denial of the 
claim for service connection for bilateral hearing loss.  The RO 
issued a statement of the case (SOC) in April 2008 which was 
pertinent to the aforementioned claim.  In June 2008, the Veteran 
submitted a substantive appeal (VA Form 9) in which he discussed 
his claims for service connection for a bilateral knee disorder 
and nerve damage of both feet.  Thus, in a VA Form 119, Report of 
Contact, the RO noted that they had contacted the Veteran in 
order to clarify which issues from the August 2007 rating 
decision he was appealing.  The Veteran responded that it was his 
intention to appeal all of the issues from the August 2007 rating 
action.  Therefore, the RO confirmed that the Veteran disagreed 
with the rating assigned to his service-connected shin splints, 
and he also disagreed with the denial of his claims for service 
connection for bilateral hearing loss, a bilateral knee disorder, 
and nerve damage of both feet.  

In May 2009, the RO issued a supplemental statement of the case 
(SSOC).  The SSOC addressed the claims for service connection for 
a bilateral knee disorder and nerve damage of both feet.  Because 
the RO subsequently certified these issues without a VA Form 9, 
the requirement for a substantive appeal is essentially waived.  
See Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003).  
Moreover, in certain circumstances, a substantive appeal can 
predate the issuance of a statement of the case.  See Archbold v. 
Brown, 9 Vet. App. 124, 132 (1996).  Accordingly, the claims for 
service connection for a bilateral knee disorder and nerve damage 
of both feet are currently in appellate status.    

The Board further notes that neither the April 2008 SOC nor the 
May 2009 SSOC included the issue of entitlement to an initial 
compensable rating for shin splints.  Given that the Veteran's 
August 2007 statement is accepted as a timely NOD regarding the 
aforementioned issue, the Board is required to remand the issue 
to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999). 

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in September 2010.  A copy 
of the transcript of that hearing is of record.  

At the time of the September 2010 Travel Board hearing, the 
Veteran submitted private medical records in support of his 
claims for service connection for a bilateral knee disorder and 
nerve damage of both feet.  The Veteran waived the right to have 
the records initially considered by the RO.  38 C.F.R. § 
20.1304(c) (2010).  Nevertheless, in view of the action taken 
below, initial consideration of this evidence should be 
undertaken by the RO.

The issues of entitlement to service connection for a bilateral 
knee disorder, entitlement to service connection for nerve damage 
of both feet, and entitlement to an initial compensable rating 
for shin splints are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent medical evidence of record showing that the 
Veteran currently has a hearing loss disability of either ear as 
defined by the applicable VA regulation.




CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), significantly changed the law prior to 
the pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, and 
they redefine the obligations of VA with respect to the duty to 
assist the appellant with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under the 
VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 2007 
letter sent to the Veteran by the RO adequately apprised him of 
the information and evidence needed to substantiate the claim.  
The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
The Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Id.  

The Board finds that VA has met these duties with regard to the 
claim adjudicated on the merits in this decision.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  Written notice provided in 
April 2007 fulfills the provisions of 38 U.S.C.A. § 5103(a).  
That is, the Veteran received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between himself 
and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 
394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-
12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  In addition, the April 2007 letter informed 
him about how VA determines effective dates and disability 
ratings, as required by Dingess.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  VA 
did provide such notice to the Veteran prior to the August 2007 
RO decision that is the subject of this appeal in its April 2007 
letter.  With respect to the Dingess requirements, the Veteran 
was provided with notice of what type of information and evidence 
was needed to substantiate the claim, as well as the type of 
evidence necessary to establish a rating or effective date of an 
award (see letter from RO, dated in April 2007), and such notice 
was provided prior to the initial decision of the RO.  See 
Dingess, supra.  Accordingly, the RO provided proper VCAA notice 
at the required time.

The Veteran has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had multiple 
opportunities to submit and identify evidence.  Furthermore, he 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the . . 
. claim").  This duty includes assisting the veteran in 
obtaining records and providing medical examinations or obtaining 
medical opinions when such are necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth 
Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive a VA examination in June 2007, which was thorough in 
nature and adequate for the purposes of deciding this claim. In 
this case, there is no competent medical evidence of record 
showing that the Veteran currently has bilateral hearing loss for 
VA purposes.  In fact, the VA audiological examination in June 
2007 specifically ruled out a hearing loss disability in either 
ear as defined by the applicable VA regulation.  See 38 C.F.R. § 
3.385.  The Board finds that the medical evidence of record is 
sufficient to resolve this appeal; the VA has no further duty to 
provide an examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Based on the foregoing, it is the Board's determination that VA 
fulfilled its VCAA duties to notify and to assist the Veteran, 
and thus, no additional assistance or notification is required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  See 
Bernard v. Brown, 4 Vet. App. 384.

II. Pertinent Law and Regulations

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Certain chronic disabilities, to include sensorineural hearing 
loss, are presumed to have been incurred in service if manifest 
to a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  38 C.F.R. 
§ 3.303; see also, e.g., Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).

For purposes of applying the laws administered by VA, impaired 
hearing will be considered a disability for VA purposes when the 
auditory threshold in any of the frequencies 500, 1,000, 2,000, 
3,000, 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2010).

It is also pertinent to note that the Court has held that 38 
C.F.R. § 3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal audiometric 
testing limits at separation from service.  See Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).  The Court explained that when 
audiometric test results do not meet the regularity requirements 
for establishing a "disability" at the time of the veteran's 
separation, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
competent evidence that the current disability is causally 
related to service.  Id. at 160.


III. Factual Background

The Veteran's service treatment records show that in November 
2004, the Veteran underwent a separation examination.  At that 
time, the examiner noted that the Veteran had subjective 
complaints hearing loss which started while he was working on a 
ship.  According to the examiner, an audiogram reference baseline 
was re-established in May 2003.  The Veteran's ears were 
clinically evaluated as "normal."  

In March 2007, the Veteran filed a claim of entitlement to 
service connection for bilateral hearing loss.  At that time, he 
stated that while he was in the Navy, he worked in the engine 
room while serving aboard the USS IWO JIMA.  The Veteran 
indicated that he was exposed to loud noises in the engine room 
and subsequently developed bilateral hearing loss.   

A VA audiological evaluation was conducted in June 2007.  At that 
time, the Veteran stated that he served in the United States Navy 
for five years as a machinist's mate.  He indicated that he had 
to work in the engine room where he was exposed to loud noises.  
The Veteran denied any post-service noise exposure.  He reported 
that he had worked as a police officer after his discharge.  The 
audiological examination revealed that the Veteran had puretone 
air conduction threshold levels in the right ear at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz (Hz) as follows: 5, 10, 0, 5, and 
15 decibels, respectively, with a puretone average of 7.5 
decibels.  In the left ear for the same frequencies, he had 
puretone air conduction threshold levels of 5, 0, 0, 0, and 10 
decibels, with a puretone average of 2.5 decibels.  Speech 
discrimination percentages were 100 percent in the right ear and 
98 percent in the left ear.  Tympanometry was within normal 
limits, bilaterally.  The examiner stated that the audiometric 
evaluation revealed hearing within normal limits, bilaterally; no 
condition was found.  


IV. Analysis

The Veteran contends, in essence, that he has bilateral hearing 
loss which began during or as the result of his active service.  
He specifically attributes the disability at issue to in-service 
noise exposure from working in an engine room while aboard the 
USS IWO JIMA.  

The Veteran's service records show that he served in the United 
States Navy from April 2000 to February 2005.  His Military 
Occupational Specialty (MOS) was as a machinist's mate.  Thus, 
exposure to acoustic trauma is consistent with the Veteran's MOS.  
Accordingly, the Board finds that the Veteran's statements in 
regard to his noise exposure credible and consistent with 
military service.  See 38 U.S.C.A. § 1154(b) (West 2002).

In this case, the Board recognizes that according to the 
Veteran's service treatment records, he had subjective complaints 
of hearing loss which started while he was working on a ship.  
However, the records are negative for any evidence showing that 
he had a hearing loss disability of either ear, as defined by the 
applicable VA regulation, 38 C.F.R. § 3.385.  More importantly, 
there is no competent medical evidence of record showing that the 
Veteran currently has a hearing loss disability of either ear, 
as defined by the applicable VA regulation, 38 C.F.R. § 3.385.  
In June 2007, the Veteran underwent a VA audiological evaluation.  
The audiological findings from that evaluation do not reveal a 
bilateral hearing loss disability as defined by the applicable VA 
regulation.  See 38 C.F.R. § 3.385.  Rather, the examiner stated 
that the audiometric evaluation revealed hearing within normal 
limits, bilaterally; no condition was found.  A showing of 
current disability is, as noted above, a prerequisite for a grant 
of service connection, and in this case, there is no showing of 
current disablement as to hearing loss of either ear for VA 
purposes, notwithstanding the Veteran's own complaints of hearing 
loss. The audiological findings recorded during the Veteran's 
June 2007 VA audiological evaluation did not reveal a bilateral 
hearing loss disability as defined by the applicable VA 
regulation, 38 C.F.R. § 3.385.  It thus follows that there is a 
preponderance of evidence against a finding of current disability 
of hearing loss of either ear.  In the absence of proof of a 
current disability, there can be no valid claim.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  In 
this case, in the absence of competent evidence of a hearing loss 
disability as defined by the applicable VA regulation, 38 C.F.R. 
§ 3.385, service connection for bilateral hearing loss is not 
warranted.

The Board acknowledges and has considered the credible statements 
from the Veteran regarding the existence of his hearing loss and 
its onset as a result of acoustic trauma in service.  The Veteran 
is competent to report what comes to him through his senses, 
e.g., experiencing some degree of hearing loss.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  However, there is no indication in 
the record that the Veteran has had the relevant medical training 
to provide a diagnosis of a hearing loss disability as defined by 
38 C.F.R. § 3.385 or competently speak to the question of the 
cause or etiology of the claimed disability. A diagnosis of a 
hearing loss disability within the meaning of the cited legal 
authority must be made on the basis of a certified audiological 
examination. Therefore, as a layperson, the Veteran is not 
competent to provide a medical opinion about such a diagnosis, 
nor on the etiology or causation of the claimed disability.  Epps 
v. Brown, 9 Vet. App. 341, 344 (1996); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Here, the dispositive fact is 
that the Veteran does not have hearing loss as VA has defined it 
in 38 C.F.R. § 3.385, and as a result, his appeal must fail.  38 
U.S.C.A. §§ 1110, 1131, 38 C.F.R. §§ 3.303; 3.385; Boyer, supra; 
Mercado-Martinez, supra; Cuevas, supra.  

As there is a preponderance of evidence against the claim, the 
benefit of the doubt doctrine is not applicable and the Veteran's 
claim for service connection for bilateral hearing loss must be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.  


REMAND

As explained in the Introduction of this decision, by an August 
2007 rating action, the RO granted the Veteran's claim of 
entitlement to service connection for shin splints.  The RO 
assigned a noncompensable disability rating for the service-
connected shin splints, effective from March 19, 2007.  In August 
2007, the Veteran filed an NOD in which he disagreed with the 
rating assigned to his service-connected shin splints.  The RO 
has not yet issued an SOC with respect to the issue of 
entitlement to an initial compensable rating for shin splints.  
Under these circumstances, the Board must remand the 
aforementioned issue so that the RO can provide the Veteran with 
an SOC, and afford him an opportunity to perfect an appeal 
thereafter by filing a timely substantive appeal.  Manlincon, 12 
Vet. App. at 119.

In March 2007, the Veteran filed claims for service connection 
for a bilateral knee disorder and nerve damage of both feet.  At 
that time, he stated that during service, he had to participate 
in strenuous physical tasks which involved overuse of his knees 
and shins.  According to the Veteran, due to the overuse, he 
developed a bilateral knee disorder and had tingling in his toes.  

The Veteran's service treatment records show that in June 2000, 
the Veteran was treated for complaints of shin pain of the 
bilateral distal tibias.  The diagnosis was periostitis.  In 
January and March 2001, the Veteran was diagnosed with chronic 
bilateral shin splints (periostitis) and placed on light duty.  
In April 2001, the Veteran had complaints of bilateral anterior 
tibial tenderness since recruit training in the summer of 2000 
despite duty modification, NSAIDS, and stretching interventions.  
Plain films did not demonstrate periosteal changes.  The 
provisional diagnosis was bilateral tibia periostitis due to 
chronic tibialis tendonitis.  The Veteran underwent a bone scan 
and the findings were consistent with a stress fracture involving 
the mid right tibia.  There was also slightly increased uptake 
within the ankle and knees which was consistent with arthritic 
changes.  In May 2001, the Veteran was treated for complaints of 
bilateral knee pain.  Upon physical examination, there was 
tenderness to palpation of the right knee.  The assessment was 
patellar tendonitis of the right knee.  In November 2004, the 
Veteran underwent a separation examination.  At that time, he had 
complaints of knee pain that was worse with bending.  The 
Veteran's lower extremities and feet were clinically evaluated as 
"normal."      

Private medical records show that in February 2009, the Veteran 
was treated for complaints of pain in his right knee since 
November 2008.  The Veteran noted that he was a police officer 
and had pain with running.  The physical examination showed that 
there was no swelling.  The Veteran had lateral joint line 
tenderness and apprehension on McMurray's test.  The knee was 
stable to drawer and collateral testing.  The assessment was 
right knee lateral meniscus tear.  Following the physical 
examination, x-rays were taken of the Veteran's right knee which 
were reported to be unremarkable.  The Veteran subsequently 
underwent a magnetic resonance imaging (MRI) of his right knee.  
The examiner stated that the MRI suggested a full thickness 
articular cartilage injury involving the posterior surface of the 
lateral femoral condyle.  There was some change in the 
subchondral bone, consistent with post-traumatic injury.  No 
loose body was evident, but according to the examiner, certainly 
that area of cartilage was likely loose within the knee and could 
contribute to the Veteran's mechanical symptoms.  The diagnosis 
was lateral condyle articular cartilage injury.  The records 
reflect that in March 2009, the Veteran underwent right knee 
arthroscopic partial lateral meniscectomy.  

In September 2010, the Veteran testified at a Travel Board 
hearing before the undersigned VLJ.  At that time, he stated that 
while he was in the Navy, he had to kneel for long periods of 
time.  He indicated that due to the prolonged kneeling, he 
developed bilateral knee pain and some numbness in his toes.  The 
Veteran noted that after his discharge, he continued to 
experience chronic bilateral knee pain and numbness in his toes.  
According to the Veteran, he currently had a bilateral knee 
disorder and nerve damage of both feet that were related to his 
period of active service.        

In this case, the Board recognizes that the Veteran failed to 
report to examinations scheduled in June and July 2007 in 
conjunction with his claims for service connection for a 
bilateral knee disorder and nerve damage of the feet.  However, 
the evidence of record shows that he had cancelled the June 2007 
examination.  In addition, in his August 2007 NOD, he reported 
that he would like to have the examinations rescheduled.  Thus, 
given the in-service findings of arthritic changes of the knee, 
patellar tendonitis of the right knee, stress fracture involving 
the mid right tibia, and bilateral shin splints, and in light of 
the current diagnosis of lateral meniscus tear of the right knee, 
the Board is of the opinion that the Veteran should be given 
another opportunity to undergo VA examinations, as specified in 
greater detail below, in order to determine the nature and 
etiology of any disability of either knee that may be present, 
and to determine whether he has nerve damage of either foot.  





Accordingly, the case is REMANDED for the following action:

1.  The RO should issue an SOC to the Veteran 
that addresses the issue of entitlement to an 
initial compensable rating for shin splints.  
The Veteran should also be informed of the 
requirements to perfect his appeal with 
respect to this issue.  If, and only if, the 
Veteran perfects an appeal by the submission 
of a timely substantive appeal, this issue 
should be returned to the Board for appellate 
review.  38 C.F.R. §§ 20.202, 20.302 (2010).

2.  After any additional evidence has been 
obtained and added to the record, the RO must 
make arrangements with the appropriate VA 
medical facility for the Veteran to be 
afforded the following examinations:

A.  A VA orthopedic examination to ascertain 
the nature and etiology of any disability of 
the right knee and/or left knee that may be 
present.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with the 
examination.  All special studies or tests 
deemed necessary by the examiner are to be 
accomplished, to include x-rays if deemed 
necessary by the examiner.   

After a review of the examination findings 
and the entire evidence of record, the 
examiner must answer the following questions:  

i.  Does the Veteran have a current right 
knee disability, to include arthritis of 
the right knee?  If so, is it at least as 
likely as not (a 50 percent or higher 
degree of probability) that any currently 
diagnosed right knee disability, to include 
arthritis of the right knee, is related to 
the Veteran's period of active service, to 
specifically include his in-service 
diagnoses of arthritic changes of the knee, 
patellar tendonitis of the right knee, 
stress fracture involving the mid right 
tibia, and bilateral shin splints.  

The examiner must also specifically 
comment on the Veteran's post-service right 
knee lateral condyle articular cartilage 
injury, diagnosed in February 2009, and the 
MRI which showed that there was some change 
in the subchondral bone consistent with 
post-traumatic injury.  In this regard, the 
examiner must provide an opinion on whether 
it is at least as likely as not (a 50 
percent or higher degree of probability) 
that the right knee lateral condyle 
articular cartilage injury is related to 
the Veteran's period of active service, to 
specifically include his in-service 
diagnoses of arthritic changes of the knee, 
patellar tendonitis of the right knee, 
stress fracture involving the mid right 
tibia, and bilateral shin splints.  

ii.  Does the Veteran have a current left 
knee disability, to include arthritis of 
the left knee?  If so, is it at least as 
likely as not (a 50 percent or higher 
degree of probability) that any currently 
diagnosed left knee disability, to include 
arthritis of the left knee, is related to 
the Veteran's period of active service, to 
specifically include his in-service 
diagnoses of arthritic changes of the knee 
and bilateral shin splints.  





The physician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less likely 
weighs against the claim.

If no right or left knee disability is 
diagnosed or no link to military service is 
found, such findings and conclusions should 
be affirmatively stated and a complete 
rationale for any opinion expressed should be 
included in the examination report.  If the 
clinician is unable to answer any question 
presented without resort to speculation, he 
or she should so indicate.

B.  A neurological examination to ascertain 
the nature and etiology of any nerve damage 
of either foot.  The claims folder and a copy 
of this remand must be made available to the 
examiner for review in conjunction with the 
examination.  All special studies or tests 
deemed necessary by the examiner are to be 
accomplished, to include x-rays if deemed 
necessary by the examiner.   

After a review of the examination findings 
and the entire evidence of record, the 
examiner must answer the following questions:  

Does the Veteran have current nerve damage 
in either foot?  If so, is it at least as 
likely as not (a 50 percent or higher 
degree of probability) that any currently 
diagnosed nerve damage of either foot is 
related to the Veteran's period of active 
service, to specifically include his in-
service diagnosis of bilateral shin 
splints.

The physician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less likely 
weighs against the claim.

If there is no finding of nerve damage to 
either foot, or if no link to military 
service is found, such findings and 
conclusions should be affirmatively stated 
and a complete rationale for any opinion 
expressed should be included in the 
examination report.  If the clinician is 
unable to answer any question presented 
without resort to speculation, he or she 
should so indicate.

3.  The RO must then review and re- 
adjudicate the issues on appeal.  If any such 
action does not resolve each claim to the 
Veteran's satisfaction, the RO must provide 
the Veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must be 
returned to this Board for appellate review.








The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


